Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
2.	Claims 11 and 20 were amended in the response filed July 22, 2022.  Claim 19 is canceled. Claims 1-18, 20-22 are currently pending. Claims 1-10 are withdrawn with traverse (filed 9/9/20) from further consideration pursuant to 37CFR1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 11-18 and 20-22 are the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel J.Pereira, Ph.D. on August 4, 2022.

The application has been amended as follows: 
In the claims:
Please cancel claims 1-10 and 21-22 without prejudice.

Claim 11: (Currently Amended} A peptide coupled to a pharmaceutically acceptable carrier, wherein the peptide is up to 20 amino acid residues in length, and 

Claim 12: (Currently amended) The peptide coupled to a pharmaceutically acceptable carrier of Claim 11, wherein the pharmaceutically acceptable carrier 

Claim 13: (Currently amended) The peptide coupled to a pharmaceutically acceptable carrier of Claim 11, wherein the peptide is coupled to the pharmaceutically acceptable carrier via a covalent bond. 

Claim 14: (Currently amended) A vaccine composition, comprising the peptide coupled to a pharmaceutically acceptable carrier of Claim 11.

Claim 15. (Currently amended) The peptide coupled to a pharmaceutically acceptable carrier according to claim 11, wherein the peptide is up to 20 amino acid residues in length and has the amino acid sequence of SEQ ID NO:59.

Claim 16 (Currently amended) The peptide coupled to a pharmaceutically acceptable carrier of Claim 11, wherein the peptide is coupled to the pharmaceutically acceptable carrier via an NHS-poly (ethylene oxide) linker. 

Claim 17 (Currently Amended) The peptide coupled to a pharmaceutically acceptable carrier of Claim 16, wherein the NHS-poly (ethylene oxide) linker is NHS-PEO4-maleimide. 

Claim 18 (Currently Amended) The vaccine composition of Claim 14, further comprising an adjuvant. 

Claim 20 (Currently Amended) The peptide coupled to a pharmaceutically acceptable carrier of Claim 11, wherein the peptide consists of the amino acid sequence selected from the group consisting of SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 64, SEO ID NO: 81, SEG ID NO:106 and SEQ ID NO:107.


4.	Claims 11-18 and 20 are allowed.  Claims 11, 15, 20, 12-13, 16-17, 14 and 18 were renumbered as claims 1-9 respectively.

5. 	The title was changed to “MIMOTOPES OF ALPHA-SYNUCLEIN AND VACCINES THEREOF FOR THE TREATMENT OF SYNUCLEINOPATHY”.

Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance: Claims 11-18 and 20 are allowed because the claimed peptide coupled to a pharmaceutically accepted carrier, wherein the peptide is up to 20 amino acid residues in length and has the recited SEQ ID NO: or wherein the peptide consist of the recited SEQ ID NO: sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. 
	In addition, the claimed peptide coupled to a pharmaceutically accepted carrier is enabling in view of Example 3 and table 2 in the instant specification. 

	
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
August 4, 2022

/CHANG-YU WANG/Primary Examiner, Art Unit 1649